HASELTON, J.,
dissenting.
I join in Judge Deits’s analysis of the lawfulness of the search but write separately to supplement the discussion of the threshold procedural question.
So, what is really going on here — procedurally?
Defendant moved to suppress, arguing that the search violated both Article I, section 9, of the Oregon Constitution, and the Fourth Amendment to the United States Constitution. If defendant prevailed on either of those grounds, he was entitled to suppression. Nevertheless, under State v. Kennedy, 295 Or 260, 262, 66 P2d 1316 (1983), the trial court was obligated to address the state constitutional argument first — and could properly reach the merits of defendant’s federal constitutional challenge only if it rejected defendant’s Oregon law-based grounds for suppression. Id.; see also Zockert v. Fanning, 310 Or 514, 520, 800 P2d 773 (1990).
The state argued that defendant was not entitled to suppression under either the Oregon Constitution or the Fourth Amendment.
The trial court granted the motion to suppress, concluding that the search was unlawful under the Oregon Constitution. The trial court also concluded that the search was unlawful under the Fourth Amendment.
*440The state appealed, assigning error to the allowance of the motion to suppress. The state briefed the lawfulness of the search under Article I, section 9, but presented no separate argument concerning the lawfulness of the search under the Fourth Amendment.
Defendant’s responding brief addressed only the propriety of suppression under the Oregon Constitution. Defendant’s brief did not assert that the trial court’s suppression ruling should be affirmed on the alternative federal constitutional ground.
At oral argument, neither counsel — both of whom are skilled and extremely experienced — mentioned the Fourth Amendment. Neither did we.
It was only after oral argument that we, for the first time, tumbled to the fact that the state had not expressly challenged the trial court’s alternative Fourth Amendment-based ground for suppression — and that defendant had not invoked the Fourth Amendment as an alternative basis for affirmance.
According to the lead opinion and Judge Landau’s concurrence, all of this leaves us in a posture in which we must affirm the order of suppression, regardless of whether the search was, in fact, lawful under both the Oregon Constitution and the United States Constitution. We are to do so notwithstanding that (a) the lawfulness of the search under the Fourth Amendment was fully preserved below; (b) the state properly assigned error to the trial court’s ruling granting the motion to suppress; and (c) defendant never substantively invoked the Fourth Amendment in his respondent’s brief or at oral argument. While I agree with Judge Landau that “[s]auce for the goose, [is] sauce for the gander,” see 198 Or App at 416 (Landau, J., concurring), the more tempting sound bite here is “a plague on both their houses.”
Still, it is a “plague” that we must confront and resolve. And, with respect, I believe that Judge Deits’s resolution of the procedural conundrum in this contorted case does not somehow unfairly differentiate between criminal defendant “geese” and the state “gander.” Rather, that resolution accords with two neutral principles:
*441First, like it or not, under Kennedy, the trial court’s “holding” on the Fourth Amendment ground was procedurally improper — or, more accurately, not a “holding” at all. Although the trial court’s determination of both the state and federal constitutional challenges might well be understandable as a practical matter,1 it violated Kennedy's “first things first” precept. See Zockert, 310 Or at 520 (“This court decides cases upon subconstitutional grounds, where available, even though litigants argue only constitutional errors. Likewise, the state constitution is consulted before the federal.”); see also State v. O’Donnell, 192 Or App 234, 239 n 5, 85 P3d 323 (2004) (trial court’s resolution of constitutional questions after determination of case on statutory grounds was “procedurally erroneous”).2
It is true, as Judge Landau points out in his concurring opinion,3 that nothing in Kennedy expressly prohibits an Oregon court from reaching and resolving federal constitutional issues even if the court’s determination under state law is dispositive. But we have always so understood and applied Kennedy. And so has the Oregon Supreme Court. Since Kennedy, neither court has ever proceeded to address a federal constitutional question after having decided the appeal on state-law grounds.
Thus, the trial court’s determination with respect to the Fourth Amendment was, at best, a contingent observation — more or less the obverse of what we do, on occasion, with respect to matters that we consider likely to arise on *442remand. The trial court’s “holding” under the Fourth Amendment was, in effect, a statement that, “if the Court of Appeals disagrees with my ruling under the Oregon Constitution, don’t send this back to me to consider defendant’s Fourth Amendment challenge because here’s how I would rule on that.”
I emphasize that this is not a situation, like many that we commonly encounter, in which the trial court has granted a dispositive motion or entered judgment on several independently sufficient grounds — e.g., allowing a defense motion for summary judgment in a contract case on both statute of limitations and statute of fraud grounds, or entering a judgment of termination of parental rights based, alternatively, on findings of unfitness, ORS 419B.504, and neglect, ORS 419B.506. The difference lies in Kennedy, which bars consideration of a federal constitutional matter if the state constitutional ground is independently dispositive.
Second, given the foregoing, it was not incumbent on the state, as appellant, to take issue with the trial court’s federal constitutional “holding” — because, as a matter of Oregon jurisprudence, that “holding” was not, and could not be, an independently sufficient ground for the trial court’s ruling. Rather, it was up to defendant, if he so chose, to argue to us that, if we disagreed with the trial court and concluded that the search was not unlawful under the Oregon Constitution, the Fourth Amendment nevertheless afforded an alternative ground for affirmance. If defendant had done so, the state would, no doubt, have responded either with a reply brief, at oral argument, or both. But that, of course, did not happen.
Thus, if the trial court and defendant here had acted in a manner consonant with Kennedy, we would have been in a position of either (a) ourselves addressing the merits of the alternative Fourth Amendment ground for suppression on the evidentiary record developed before the trial corut; or (b) remanding for the trial corut to resolve that matter. In other words, we would have been, and should have been, in the same procedural posture from which Judge Deits’s dissent now operates.
I agree with Judge Deits’s analysis of the lawfulness of the search under both Article I, section 9, of the Oregon *443Constitution, and the Fourth Amendment to the United States Constitution. Accordingly, I dissent.
Edmonds, J., joins in this dissent.

 After all, why should the trial court decide the suppression motion in piecemeal fashion, which might result in an otherwise unnecessary remand, seriatim. appeals, and delay?


 I must confess that, on occasion — and usually for pragmatic reasons — my own fidelity to Kennedy’s commandment has been less than absolute. See, e.g., State v. Sawatzky, 195 Or App 159, 164-65, 96 P3d 1288 (2004) (determining that imposition of upward departure sentence violated federal constitution, under principles articulated in Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004), without first addressing the defendant’s challenges based on the Oregon Constitution). Accord Freedom Socialist Party v. Bradbury, 182 Or App 217, 231, 48 P3d 199 (2002) (Landau, J., concurring) (noting inconsistency in appellate courts’ adherence to Kennedy and concluding: “We should reassess our conflicting case law and return to basics: Regardless of what the parties argue, we cannot reach federal constitutional issues until we have determined that the state constitution is not dispositive.”).


 198 Or App at 417 (Landau, J., concurring).